Citation Nr: 9928743	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition 
manifested by cystic acne, claimed as chloracne, to include 
as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for 
chloracne was denied.  The veteran appeals this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has a current diagnosis of cystic acne and 
chloracne.
 
3.  Cystic acne and chloracne were not manifested  in service 
and are unrelated to it.

4.  Chloracne is not shown to have become manifested to a 
compensable degree within one year of the veteran's 
separation from active duty.


CONCLUSION OF LAW

A skin disorder, including cystic acne and chloracne, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.305, 3.307, 3.309, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Generally, service connection may be granted with evidence of 
an inservice injury or disease resulted in disability or when 
a preexisting disability is shown to have been aggravated by 
active duty.  38 U.S.C.A. § 3.303 (1998).  The Board notes 
that service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has a skin condition manifested 
by cystic acne or chloacne which he attributes to his active 
duty service.  After a review of the evidence the Board finds 
that his contentions are not supported by the evidence.  
Accordingly, his claim for service connection for a skin 
condition fails. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain designated 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1998).  The diseases that are afforded that 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1998).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6) (ii).  
 
The Board notes chloracne is a disability entitled to the 
presumptive provisions under 38 C.F.R. § 3.309(e).  Post 
service VA outpatient treatment records from September 1996 
indicate that the veteran complained of skin lesions.  A 
diagnosis of cystic acne, chloracne, was rendered.  
Similarly, statements dated in September 1996, March 1998, 
and October 1998 from Dr. Jaime R. Villa Colon indicate that 
the veteran currently has cystic acne.  However, while the 
evidence indicates that the veteran currently has cystic acne 
and chloracne, the evidence does not show that his acneform 
disease manifested itself to a 10 percent degree, or greater, 
within one year of separation from active duty. The veteran 
separated from active duty in April 1970.  An April 1970 
separation examination is negative for any chloracne at the 
time of discharge.  The first medical evidence of a skin 
condition is found in a July 1973 VA general medical 
examination report which indicates that he had cyst-like 
papules in his upper chest, shoulders, and upper back.  There 
was also dry skin noted on his upper back.  Similarly, a July 
1973 dermatology examination report indicates the presence of 
multiple keloids of the chest and back.  These keloids were 
secondary to acne of the involved areas.  The examination 
report indicates active acne lesions of the face.  While the 
July 1973 reports indicate a skin condition, they do not 
indicate that a compensable skin disability existed prior to 
April 1971 as necessary under the prescribed presumptive 
periods contemplated by 38 C.F.R. §§ 3.307, 3.309 (1998). 

The Board notes that an October 1998 statement from the 
veteran's cousin indicates that when he enlisted in the 
Marine Corps he did not have any skin rashes or acne.  
However, two years later he was unrecognizable and his skin 
was so full of rashes that blood spots were noticeable in his 
clothing.  While she is competent to report what she has 
observed concerning the veteran's past condition, the Board 
notes that the contemporaneous April 1970 separation 
examination report does not indicate that veteran had 
chloracne, nor has the veteran submitted any clinical 
evidence indicating that chloracne manifested itself to a 
compensable degree within one year of discharge from active 
duty.  Accordingly, the Board finds that presumptive service 
connection based on exposure to herbicide agents is not 
warranted.  

Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  However, after a review of the veteran's claims 
folder, the Board finds that the preponderance of the 
evidence does not show that a skin condition manifested by 
cystic acne or chloracne was either incurred in, or 
aggravated by, his active service.

In a September 1996 statement, Dr. Villa Colon indicates 
that, in general, chloracne and acneiform reaction have been 
associated with Agent Orange.  In an October 1998 statement, 
Dr. Villa Colon indicated that the veteran has a history of 
cystic acne that started after exposure to Agent Orange while 
he was a soldier in Vietnam.  While these statements do not 
conclusively state that the veteran's current skin condition 
is related to service, they do indicate that, by the 
veteran's recitation of history, his current cystic acne 
began after exposure to herbicides in service.  However, the 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that Dr. Villa Colon reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board must find Dr. Villa Colon's statements 
to be unpersuasive as to the relation of the veteran's 
chloracne to service. 

The Board notes the veteran's contentions that he developed 
chloracne after returning from Vietnam and that his current 
disabilities are related to herbicidal exposure.   However, 
the Board notes that, while entirely competent to report his 
symptoms both current and past, he has presented no clinical 
evidence that would establish a link between his current skin 
disabilities and his service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of his current skin disabilities to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board, having thoroughly reviewed the claims 
file, finds that the preponderance of the evidence 
demonstrates that the veteran's current skin condition, 
manifested by cystic acne, is not related to an inservice 
disease or injury, nor was a pre-service skin condition 
aggravated by service.  Therefore, the Board must also find 
that the criteria for entitlement to service connection for a 
skin condition, manifested by cystic acne, are not met.  
Therefore, the appellant's claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 
3.306 (1998).  The Board must also point out that the veteran 
is free to submit new and material evidence, and reopen his 
claim for service connection, at any time.


ORDER

Service connection for a skin condition, manifested by cystic 
acne, is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

